WHEEL SENSORS WITHIN
VEHICULAR BRAKE ASSEMBLIES



REASONS FOR ALLOWANCE

This action is in response to the Applicant’s amendment dated March 11, 2021. In view of the amendment, claims 1 - 6, 11 - 15, and 17 - 29 have been allowed.

Independent claim 1 has been found to be allowable over the prior art for the reasons as set forth in the previous Office Action (Oct. 29, 2020).

Claims 2 - 6 have been found to be allowable over the prior art due to, at least, the claims’ dependency on claim 1.

Independent claim 11 has been amended to include the subject matter of now-cancelled dependent claim 16. Claim 11 has been found to be allowable over the prior art for the reasons as set forth in the said previous Office Action as pertaining to claim 16.

Claims 12 - 15 and 17 - 19 have been found to be allowable over the prior art due to, at least, the claims’ dependency on claim 11.

Newly added independent claim 20 is a combination of previous claims 11, 17, and 18. Claim 20 has been found to be allowable over the prior art for the reasons as set forth in the said previous Office Action as pertaining to claim 18.
Claims 21 - 24 have been found to be allowable over the prior art due to, at least, the claims’ dependency on claim 20.

Newly added independent claim 25 is a combination of previous claims 11, 17, and 19. Claim 25 has been found to be allowable over the prior art for the reasons as set forth in the said previous Office Action as pertaining to claim 19.
Claims 26 - 29 have been found to be allowable over the prior art due to, at least, the claims’ dependency on claim 25.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571) 272-2183. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.









/Eric S. McCall/Primary Examiner
Art Unit 2856